Citation Nr: 1605312	
Decision Date: 02/11/16    Archive Date: 02/18/16

DOCKET NO.  11 10 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to an initial compensable rating for erectile dysfunction (ED).

2.  Entitlement to an initial compensable rating for tension headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel

INTRODUCTION

The Veteran had active service from September 1971 to September 1973 and October 1996 to December 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  This appeal was processed using the Virtual VA paperless claims processing system, and although the Veteran resides in California, the appeal is being handled according to the paperless appeals process through Salt Lake City, Utah.  Accordingly, any future consideration of this Veteran's case must take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran is claiming that higher ratings are warranted for ED and tension headaches.  He was last afforded a VA examination in January 2011.  In statements received since his examination, to include hearing testimony, he indicated that his ED and tension headaches have worsened.  Appropriate VA examinations should be scheduled to assess his current disability picture, as set forth below.  His updated treatment records should also be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the Veteran's complete VA treatment records, dated from September 2015 forward.

2.  Make arrangements to obtain the Veteran's complete treatment records from Hemchand Kolli, M.D., dated from October 2015 forward.

3.  Make arrangements to obtain the Veteran's complete treatment records from Tricare, dated from December 2009 forward.

4.  After the above records have been obtained, schedule the Veteran for appropriate VA examinations to determine the severity of his ED and tension headaches.  All necessary diagnostic testing and evaluation should be performed, and all clinical findings reported in detail.  If possible, the appropriate Disability Benefits Questionnaires (DBQs) should be completed for each disability.

5.  Finally, readjudicate the claims on appeal.  If the claims are not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case (SSOC) and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of these claims. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




